Name: 2012/730/EU: Council Decision of 20Ã November 2012 on the position to be taken on behalf of the European Union within the International Jute Study Group regarding the negotiation of new Terms of Reference beyond 2014
 Type: Decision
 Subject Matter: world organisations;  international trade;  plant product;  international affairs
 Date Published: 2012-11-28

 28.11.2012 EN Official Journal of the European Union L 328/18 COUNCIL DECISION of 20 November 2012 on the position to be taken on behalf of the European Union within the International Jute Study Group regarding the negotiation of new Terms of Reference beyond 2014 (2012/730/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(3) and (4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 2002/312/EC (1), the Agreement establishing the Terms of Reference of the International Jute Study Group, 2001 (the Agreement) was approved on behalf of the European Community. (2) The current Terms of Reference expire on 30 April 2014 and the question of opening negotiations for the renewal of these Terms of Reference will be discussed in the 15th session of the International Jute Study Group Council meeting in December 2012. (3) Renewal of the Agreement is not in the interest of the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union, represented by the Commission, within the International Jute Study Group shall be to vote against the opening of negotiations for the renewal of the Terms of Reference beyond 2014. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 November 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 112, 27.4.2002, p. 34.